BIEGELMEIER, Presiding Justice
(concurring).
*130The question involved is puzzling as to the relationship of the two chapters, SDCL 10-25 and SDCL 21-42, which have some disharmonious sections. I agree with the conclusion succinctly set out in the last paragraph of the opinion that when an action is commenced within the six-year period and it is difficult or impossible to complete the tax deed proceeding to obtain an order directing the county treasurer to issue a tax deed within the six-month’s limitation, it was not intended to bar the trial court from entering the judgment it did here.
Candor compels me to add that it is undisputed the total of the taxes originally levied was $59.90, and by payment of that amount with a minor interest addition defendants could have redeemed the land from the tax sale (as they were entitled to do, SDCL 21-42-10 and 10-25-9) prior to the entry of the judgment directing issuance of the tax deed. Rather than avail themselves of this right, they have chosen to litigate a question of law, as they were privileged to do, at a greater expense in time and money and with an unsuccessful result — the loss of the land.